Filed 7/13/15 P. v. Magana CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B261157

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA152513)
         v.

JOHN A. MAGANA,

         Defendant and Appellant.



THE COURT:*

         Defendant John A. Magana appeals from the order denying with prejudice his
petition for recall of sentence under Penal Code section 1170.126.1 Defendant is
currently serving a sentence of 90 years to life pursuant to section 667, subdivisions
(b)–(i) and section 1170.12, subdivisions (a)–(d) (the Three Strikes law).
         We appointed counsel to represent defendant on this appeal. Counsel filed an
“opening brief” in which he stated he had failed to find any arguable issues. On
March 20, 2015, we informed defendant he had 30 days in which to file a supplemental



*
         BOREN, P.J., ASHMANN-GERST, J., HOFFSTADT, J.

1        All further references to statutes are to the Penal Code unless stated otherwise.
brief containing any issues he wished this court to consider. No response has been
received to date.
       The record shows that on April 22, 1998, defendant was convicted of four counts
of second degree robbery. He was sentenced to three terms of 25 years to life to be
served consecutively and one term of 25 years to life to be served concurrently.
Enhancements of five consecutive years were imposed for each of defendant’s three prior
serious felonies pursuant to section 667, subdivision (a)(1). This Court affirmed the
judgment on October 4, 1999, in case No. B124446 (unpublished opinion).
       On November 10, 2014, defendant filed his petition for recall of sentence. On
November 13, 2014, the superior court denied his petition on the ground that “[o]ne of
defendant’s current convictions is for second degree robbery,” which is a violent felony
pursuant to section 667.5, subdivision (c)(9). As a consequence, the court ruled that
defendant is ineligible for resentencing under section 1170.126, subdivision (e)(1).
       We have examined the entire record, and we are satisfied that defendant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
       The order denying defendant’s petition is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.